Citation Nr: 1031900	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 
1952.  The appellant is the surviving spouse of the Veteran.  The 
Veteran died in July 2007.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2010, a Board videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable annual income for a surviving spouse 
with no dependents exceeds the maximum annual pension rate (MAPR) 
for death pension benefits throughout the pendency of this 
appeal.




CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death 
pension benefits during the pendency of the appeal are not met. 
38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  However, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter, such as in the 
present case.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 
5-2004.  Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify and 
assist.  

In any event, review of the claims folder reveals compliance with 
the VCAA.  That is, by way of a VCAA letter dated in August 2007 
the RO advised the appellant of the evidence needed to 
substantiate her death pension claim and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible to provide.  38 
U.S.C.A. § 5103(a).  Thus, the Board finds that VA has provided 
to the appellant all notice required by the VCAA.  



Entitlement to Death Pension

Death pension is available to the "surviving spouse" of a Veteran 
because of his non-service-connected death, as long as the 
Veteran served for the required period of time during wartime 
subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 
1521(j), 1541 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.3(b)(4), 
3.23(a)(5), (d)(5), (2009).  
 
Basic entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable MAPR specified 
in 38 C.F.R. § 3.23 as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2009).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is 
to be given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every 
December 1st and is applicable for the following 12-month period.  
The MAPR shall be reduced by the amount of the countable annual 
income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§ 3.3, 3.23(b) (2009).  Fractions of dollars will be 
disregarded in computing annual income. 38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the 12 month annualization period in which received, except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  
SSA income is not specifically excluded under 38 C.F.R. § 3.272, 
nor is the income of a child in the custody of the surviving 
spouse.  In fact, the surviving spouse's annual income includes 
the annual income of the surviving spouse and the Veteran's 
children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes 
are therefore included as countable income.  Unreimbursed medical 
expenses in excess of 5 percent of the MAPR, which have been 
paid, may be excluded from a surviving spouse's income for the 
same 12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
surviving spouse received no reimbursement, such as through an 
insurance company.  However, medical insurance premiums 
themselves, as well as the Medicare deduction, may be applied to 
reduce countable income.  

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273(a).  Recurring income, received or anticipated in equal 
amounts and at regular intervals such as weekly, monthly, 
quarterly and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 12-
month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate of 
income for a 12-month annualization period commencing on the 
effective date on which the nonrecurring income is countable.  38 
C.F.R. § 3.273(c).  

As of December 1, 2006, the MAPR as to death pension for a 
surviving spouse without a dependent child was $7329.  As of 
December 1, 2007, the MAPR was $7498.  As of December 1, 2008 and 
for the years 2009 and 2010, the MAPR is $7933.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen02.htm).   

Initially, as to the death pension claim, the record reveals that 
the Veteran had the requisite wartime service, his death was 
nonservice connected, and the appellant has the minimal net worth 
to be eligible for pension.  See 38 C.F.R. §§ 3.3(b)(4).  The 
basis for the RO's denial of death pension benefits was 
predicated on the fact that the surviving spouse (appellant) had 
not submitted necessary income information to determine whether 
she had income deemed greater than the MAPR in the year she 
applied for benefits.  Following the denial of pension benefits, 
the appellant submitted several documents indicating her income 
over the past several years, and gave sworn testimony to the 
undersigned regarding the monthly amount she was receiving as of 
June 2010, the date of the Board personal hearing.  

The appellant filed her claim for non-service-connected death 
pension benefits in August 2007.  Therefore, the Board will 
calculate her family income for the periods after this date.  See 
38 C.F.R. § 3.271(a).  

With regard to income, a notification letter from the Department 
of the Treasury regarding a Federal Payment Levy of the Internal 
Revenue Service was associated with the claims file.  This shows 
that the Veteran was in receipt of a monthly amount of $867.00 
from the Social Security Administration (SSA) that was reduced by 
$130.05.   It was not indicated whether this was a monthly 
reduction or a single payment reduction.  Giving the appellant 
the benefit of the doubt, this would place her monthly income at 
$736.95 per month.  The appellant has submitted no evidence of a 
medical expense deduction, but did submit a payment for funeral 
expenses of $642.26.  Therefore, for the annualization period 
between August 2007 and September 2008, the surviving spouse's 
yearly income was $8,201.14.  

In February 2009, the appellant submitted a pension eligibility 
verification report for a surviving spouse with no children that 
was dated in September 2008.  At that time, she reported that she 
had monthly income of $800.00.  She did not report any evidence 
of allowable expense deductions.  Therefore, her annualized 
income amounts to $9600.  At the Board personal hearing in June 
2010, the appellant reported a monthly income of $1040.00.  She 
did not report any evidence of allowable expense deductions.  
Therefore, her annualized income amounts to $12,480.  

The surviving spouse's countable income ($8,201) exceeded the 
applicable December 2007 MAPR ($7,498) as to death pension for a 
surviving spouse without a dependent child.  Her countable income 
in 2009 of $9,600 and 2010 of $12,480 exceeded the applicable 
MAPR for those years ($7,933).  

The Board is sympathetic to the appellant's claim and her 
particular circumstances; however, the appellant's countable 
income must be less than the annual death pension rate determined 
by law to be eligible for non-service-connected death pension 
benefits.  VA is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c) (West 20020).  In this case, for 
the entire period on appeal, her countable income was, and 
currently is, in excess of the applicable pension rate for death 
pension.  For this reason, the appellant is not legally entitled 
to death pension benefits for any period of claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Non-service-connected death pension benefits are denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


